         Case 1:21-cr-00028-APM Document 376 Filed 08/31/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
                   v.                         :            Case No: 21-CR-28 (APM)
                                              :
JOSHUA JAMES,                                 :
         Defendant                            :

                        NOTICE OF JOINING PRETRIAL MOTIONS

       The Accused, Joshua James, through counsel, respectfully provides notice to the Court

and the parties that he joins and adopts the pretrial motions set forth below:

• Motion to Transfer Venue, filed by Co-Defendant Caldwell on July 1, 2021 (docket entry 273)

• Motion to Dismiss, filed by Co-Defendant Crowl on July 5, 2021 (docket entry 288)


                                              Respectfully submitted,

                                                     /s/
                                              Joan C. Robin
                                              Virginia Bar No. 44502
                                              Law Office of Joni C. Robin, PLLC
                                              114 North Alfred Street
                                              Alexandria, Virginia 22314
                                              Ph: 703-349-1111
                                              Fax: 571-279-6851
                                              joni@jonirobinlaw.com


                                              ____________/s/_____________
                                              Christopher Leibig, Esq.
                                              Virginia Bar No. 40594
                                              Counsel for Defendant
                                              114 N. Alfred Street
                                              Alexandria, Virginia 22314
                                              (703) 683 4310
                                              chris@chrisleibiglaw.com



                                                  1 of 2
         Case 1:21-cr-00028-APM Document 376 Filed 08/31/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 31st day of August, 2021, I will electronically file the forego-
ing Notice with the Clerk of Court using the CM/ECF system, which will then send a notification
of said filing (NEF) to counsel of record.

                                                                  _______________/s/__________
                                                                       Joan Robin




                                               2 of 2
